Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection of the amended claims have been considered and they are not persuasive. The combination of Reynolds and Chagam teaches the limitations in the amended claims (more details can be found in the office action).
Applicant argues, page 11, 
Nowhere does Reynolds teach or suggest that the gateways include network
devices that communicate dynamically with other network device modules of other
gateways, which is inconsistent with Reynolds teachings of virtually mapping the network in the central facility.

The examiner respectfully disagrees. The combination of Reynolds and Chagam clearly teaches the amended limitations. Reynolds and Chagam teach that the gateways include network devices that communicate dynamically with other network device modules of other gateway 
(Reynolds, figs. 1, 4, 6, [0069][0082][0315], components 102, 106, 108, 104 are communicating;  Chagam, [0025-28], fig. 1).
Applicant argues, page 13, 
Chagam teaches a method of using user devices for performing certain tasks and does not teach device modules of a gateway device, and particularly do not teach native device modules that communicate using a native DM model.
Consequently, Chagam also does not teach or suggest "wherein the one or more native gateway device modules, the one or more radio device modules, and the router device module communicate with a native DM data model

The examiner respectfully disagrees. The combination of Reynolds and Chagam clearly teaches the amended limitations. Chagam teaches the one or more native gateway device modules, the one or more radio device modules, and the router device module communicate with a native DM data model ([0025-28], fig. 1, the communication path include native devices, gateways and router devices).
Applicant argues, page 14, 
Therefore, not only does Durbha not teach the gateway or network devices of claims 1 and 26, but Durbha does not teach native gateway device modules versus unaffiliated device modulates.

The examiner respectfully disagrees. The combination of Reynolds, Chagam and Durbha  clearly teaches the limitations. The combination of Reynolds, Chagam teaches the gateway and network devices of claim 1 and Durbha teaches native gateway device versus unaffiliated device modules (here, untrusted device module can be considered as unaffiliated device module).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 35 recites the phrase “the native DM data model” which is not defined.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-23, 26-38 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20190104202) in view of Chagam (US20140189127).
Regarding claim 1, Reynolds discloses a user-equipment (UE) gateway device (fig. 1), comprising: 
a router device module ([0214], a gateway 106 is a standard WiFi router that connects a wired data line);
 one or more radio device modules coupled to the router device module (fig. 6, [0214], the gateway broadcasts data over its wireless radio); and 
one or more native gateway device modules coupled to the router device module (figs. 1,6, 8, [0051][0214][0321], various modules connected via a bus, having the functionality of the router).
wherein the UE gateway device dynamically communicates through the one or more radio device modules with at least one other UE gateway device (figs. 1, 4, 6, [0069][0082][0315], components 102, 106, 108, 104 are communicating), and
wherein at least one of the UE gateway device or the at least one other UE gateway device is configured to communicate with an upstream cloud network (figs. 1, 4, 6, [0069][0082][0315], components 102, 106, 108, 104 are communicating, 104 or 114 can be considered an upstream cloud network).
Even though Reynolds implicitly discloses the one or more native gateway device modules, the one or more radio device modules, and the router device module communicate with a native DM data model (figs. 1, 4 and 6, where all components can be considered as tightly coupled and managed as a set. That is, communicate with a native DM data model), Reynolds does not explicitly disclose wherein the one or more native gateway device modules, the one or more radio device modules, and the router device module communicate with a native DM data model.
Chagam discloses wherein the one or more native gateway device modules, the one or more radio device modules, and the router device module communicate with a native DM data model (Chagam, [0025-28], fig. 1, facilitate data communication among native devices/modules; commination path includes multiple gateways, radio device and router devices).
Chagam also teaches wherein the UE gateway device dynamically communicates through the one or more radio device modules with at least one other UE gateway device (Chagam, fig. 1, [0025-28]), and
wherein at least one of the UE gateway device or the at least one other UE gateway device is configured to communicate with an upstream cloud network (Chagam, fig. 1, [0025-28]).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to modify the teaching of the wireless communication system of Reynolds by having included the method of communicating with a native device model data model given by Chagam since it provides a system of provisioning of native devices for computational use by a client (Chagam, [0001]).
Claims 26, 34 and 35 are rejected same as claim 1.

Regarding claim 2, Reynolds and Chagam disclose the UE gateway device of claim 1, wherein at least one of the one or more gateway device modules is a virtual device module operating on a common platform with the router device module (Reynolds, abstract, [0150-151][0163][0214][0334], creating virtual sub-network between clients, scheduling transmission between gateway and clients in virtual sub-network. That is, the one of the gateway device modules is a virtual device module communicating with the router module; maintain a virtual representation of the network; virtual interface is a virtual module).
Claim 36 is rejected same as claim 2.

Regarding claim 3, Reynolds and Chagam disclose the UE gateway device of claim 1, wherein native gateway device modules support a native gateway data mode that provides enhanced interoperability between native gateway devices and the router device module (Reynolds, [0051][0214][0321], figs 1 and 8, various modules connecting via a bus or support a native gateway data mode by various functionalities of the gateway;  Chagam, [0039][0157],  acting as a communications gateway for routing data between the various processors. To overcome this, a network socket interface translator 1202, configured as an inter-layer code translates the native management signals of the TCP/IP protocol in the network communication card 1033 to a form that emulates the behavior of the BSD sockets. The IEC 61850 network socket interface translator 1202 provides a native translation of the network requests to both sides, without interfering with other network functions; that is, enhancing interoperability). The motivation of the combination is same as in claim 1. 
Claim 37 is rejected same as claim 3.

Regarding claim 4, Reynolds and Chagam disclose the UE gateway device of claim 1, wherein the radio device module is physically separated from the router device module (Reynolds, fig. 8, [0321], the radio module or communication ports is separate from the processor which may implement the routing module).
Claim 33 is rejected same as claim 4.

Regarding claim 5, Reynolds and Chagam disclose the UE gateway device of claim 1, wherein the one or more native gateway device modules include a storage device module (Reynolds, fig. 8, [0321], storage module).

Regarding claim 6, Reynolds and Chagam disclose the UE gateway device of claim 5, wherein the storage device module is physically separated from the router device module (Reynolds, fig. 8, [0321], the storage module is separate from the processor which may implement the routing module).

Regarding claim 7, Reynolds and Chagam disclose the UE gateway device of claim 1, wherein the one or more native gateway device modules includes a WiFi device module (Reynolds, fig. 8, [0214][0321], the gateway has a WiFi router).
Claim 38 is rejected same as claims 5 and 7.

Regarding claim 12, Reynolds and Chagam disclose the UE gateway device of claim 1, wherein the one or more native gateway devices includes one or more virtual super device modules communicating with the router device module (Reynolds, fig. 8, [0089][0163] [0334][0378], IoT devices such as sensors and smartphones, communicating with the gateway via virtual interfaces or virtual super device modules; Chagam, [0025-28]). The motivation of the combination is same as in claim 1.
Claim 43 is rejected same as claim 12.

Regarding claim 13, Reynolds and Chagam disclose the UE gateway device of claim 12, wherein each of the one or more virtual super device modules interacts with a protected device to provide additional features not included in the protected device (Reynolds, fig. 8, [0097][0155] [0163], the client may maintain a number of metrics, including remaining power or battery, that is, the client has a power meter; communicating with the gateway via virtual interfaces or virtual super device modules and devices within a VPN; the power meter feature not included in some devices within the VPN).
Claim 44 is rejected same as claim 13.

Regarding claim 14, Reynolds and Chagam disclose the UE gateway device of claim 13, wherein the protected device is a power meter or an EV charger (Reynolds, [0097], the client may maintain a number of metrics, including remaining power or battery, that is, the client has a power meter). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	
Claim 45 is rejected same as claim 14.

Regarding claim 15, Reynolds and Chagam disclose the UE gateway device of claim 1, further including a radio unit (RU) device module (Reynolds, [0214], gateway broadcasts data using its radio or radio unit).
Claim 29 is rejected same as claim 15.

Regarding claim 16, Reynolds and Chagam disclose the UE gateway device of claim 15, further wherein the RU device module is a virtual device module operating on a common platform with the router device module (Reynolds, [0150-151][0163][0214][0334], gateway has a radio; creating a virtual sub-network; virtual interface is a virtual module. Chagam, [0027]). The motivation of the combination is same as in claim 1.
Claim 30 is rejected same as claim 16.

Regarding claim 17, Reynolds and Chagam disclose the UE gateway device of claim 1, further including a distributed unit (DU) device module (Reynolds, [0049][0069][0190], distributed over multiple device module, relay data indicates distributing data using a distributed or decentralized unit. Chagam, [0081]). The motivation of the combination is same as in claim 1.
Claim 28 is rejected same as claim 17.

Regarding claim 18, Reynolds and Chagam disclose the UE gateway device of claim 15, further wherein the DU device module is a virtual device module operating on a common platform with the router device module (Reynolds, [0049][0069][0150-151][0163][0190] [0214][0334], gateway has a distributed or decentralized module or unit; creating a virtual sub-network; virtual interface is a virtual module; Chagam, [0027][0081]). The motivation of the combination is same as in claim 1.

Regarding claim 19, Reynolds and Chagam disclose the UE gateway device of claim 1, further including a centralized unit (CU) device module (Reynolds, figs. 1 and 8, [0118][0379], as part of their startup, the central server(s) 110 begin hosting one or more listening interfaces for receiving data from clients. Here, the central server can be considered as CU; CPU).
Claim 27 is rejected same as claim 19.

Regarding claim 20, Reynolds and Chagam disclose the UE gateway device of claim 19, wherein the CU device module is a virtual device module operating on a common platform with the router device module (Reynolds, figs. 1 and 8, [0118][0150-151][0163][0214][0334][0379], the system has a central module or unit or CPU; creating a virtual sub-network; virtual interface is a virtual module).

Regarding claim 21, Reynolds and Chagam disclose the UE gateway device of claim 1, further including one or more of a radio unit device module (Reynolds, [0214], the gateway has a radio module), a distributed unit device module (Reynolds, [0049][0069], distributed over multiple device module, relay data indicates distributing data using a distributed unit, Chagam, [0081]), and a centralized unit device module (Reynolds, fig. 8, CPU), the UE gateway configurable to participate in a base station with one or more of the radio unit device module, the distributed unit device module, and the centralized unit device module (Reynolds, figs 1, 4(e), 8, the cellular system including a base station; [0049][0069][0214]. Chagam, [0081]). The motivation of the combination is same as in claim 1. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claim 31 is rejected same as claim 21.

Regarding claim 22, Reynolds and Chagam disclose the UE gateway device of claim 1, wherein the router device module is coupled through internal busses to one or more device modules (Reynolds, [0378], a computer system 800 may include a bus 802 (i.e., interconnect). Chagam, fig. 16). The motivation of the combination is same as in claim 1.

Regarding claim 23, Reynolds and Chagam disclose the UE gateway device of claim 22, wherein the internal bus is a peripheral component interface (Reynolds, [0380], in communication with peripheral devices via Input/Output (l/0) port 820. Some or all of the peripheral devices may be integrated into the computer system 800. Chagam, fig. 16). The motivation of the combination is same as in claim 1.

Regarding claim 32, Reynolds and Chagam disclose the network device module of claim 31, wherein the network device is configured to form at least a part of a base station, the base station including a centralized unit, a distributed unit, and a radio unit (Reynolds, [0082][0139][0256], figs 4 and 8, cellular tower is a base station, including a radio unit, cpu, and distributed unit).

Claims 8, 10-11, 39 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over  Reynolds in view of Chagam further in view of Durbha (US 20170195703, cited in IDS)
Regarding claim 8, Reynolds and Chagam disclose the UE gateway device of claim 1, 
Reynolds does not explicitly disclose a gateway further including one or more unaffiliated gateway device modules communicating with the router device module, the unaffiliated gateway device modules communicating with a standard data model.
Durbha discloses a gateway further including one or more unaffiliated gateway device modules communicating with the router device module (Durbha, fig. 4, [0031], the trusted device 106 is described as being distinct from an untrusted gateway 110 or unaffiliated device utilized by the untrusted device 102 to request access to the media services. Here, untrusted device can be considered as unaffiliated device), the unaffiliated gateway device modules communicating with a standard data model (Durbha, [0012], the wireless communications between the gateways and the user devices may take place according to any protocol or communication standard, such as but, not limited to IP).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to modify the teaching of the wireless communication system of Reynolds by having included the unaffiliated gateway communicating with any data model given by Durbha since it allows for providing services to all types of devices (Durbha, [0031]).
Claim 39 is rejected same as claim 8.

Regarding claim 10, Reynolds, Chagam and Durbha disclose the UE gateway device of claim 8, wherein the one or more unaffiliated gateway device modules includes one or more of WiFi device modules, Internet-of-Things (IoT) hub device modules, smart meter device modules, and smart EV charger device modules (Reynolds, [0089][0214], the gateway includes a WiFi radio module, Durbha, [0102], the gateway can be unaffiliated device). The motivation of the combination is same as in claim 8. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claim 41 is rejected same as claim 10.

Regarding claim 11, Reynolds, Chagam and Durbha disclose the UE gateway device of claim 8, wherein one or more protected devices are coupled to the UE gateway DM through one of the native gateway device modules or the one or more unaffiliated device modules (Reynolds, [0155][0190], the server may function like a VPN for both clients, and route data between clients as if they were part of a shared VPN. Devices on the VPN are protected devices, communicating vis the gateway. Chagam, [0025-28], facilitate data communication among native devices/modules). The motivation of the combination is same as in claim 8. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claim 42 is rejected same as claim 11.

Claims 9 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Chagam further in view of Durbha further in view of Kesavan (US20190260707, cited in IDS).
Regarding claim 9, Reynolds, Chagam and Durbha disclose the UE gateway device of claim 8, 
Reynolds does not explicitly disclose wherein the standard data model is an open communications foundation (OCF) data model.
Kesavan discloses wherein the standard data model is an open communications foundation (OCF) data model (Kesavan, [0017], Open Connectivity Foundation (OCF) is an organization that has defined a standard specification for loT devices to be discovered and connected across multiple operating systems (OSs), platforms, and technologies).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to modify the teaching of the wireless communication system of Reynolds to have included the method of communicating with a standard data model to use for interacting with the devices in a mesh network given by Kesavan since it allows for devices to discover each other and establish communications for interconnect (Kesavan, [0017]).
Claim 40 is rejected same as claim 9.


Claims 24-25 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over  Reynolds in view of Chagam further in view of Kesavan.
Regarding claim 24, Reynolds and Chagam disclose the UE gateway device of claim 1, 
Reynolds does not explicitly disclose at least one of the one or more radio device modules includes a solar power device module.
Kesavan discloses at least one of the one or more radio device modules includes a solar power device module (Kesavan, [0105] "The server device may be powered by a power supply 718. The power supply 718 may include any number of other power units, such as solar cells).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to modify the teaching of the wireless communication system of Reynolds by having included the solar powered device module of Kesavan since it allows for using environmentally friendly devices for the mesh network of the system.
Claim 46 is rejected same as claim 24.

Regarding claim 25, Reynolds, Chagam and Kesavan disclose the UE gateway device of claim 24, wherein the UE Gateway receives power from the solar power device module (Kesavan, [0105] "The server device may be powered by a power supply 718. The power supply 718 may include any number of other power units, such as solar cells). The motivation of the combination is same as in claim 24.
Claim 47 is rejected same as claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474